WHITE, J.
I concur. In the case of Henshaw v. Belyea, 220 Cal. 458, 462 [31 P.2d 348], it was held that in an attempt to rescue a person from serious injury or imminent death one is required to exercise a reasonable regard for his own safety, but that “the law has so high a regard for human life that it will not impute negligence to an effort to preserve it, unless made under such circumstances as to constitute rashness *953in the judgment of prudent persons.” The instant case presents a situation where it was a question for the jury to determine whether or not, under all the circumstances, respondent acted rashly or recklessly. It was also a question for the jury to determine whether or not the admitted failure of the motorman to heed the warning flashlight of respondent prior to a time when said motorman was too close to the injured woman to bring his car to a stop constituted negligence on his part. There is substantial evidence to support the implied finding of the jury on these and other issues as to negligence raised by the evidence.
With reference to the claimed error in the giving of an instruction on the last clear chance doctrine, I am persuaded, in view of several instructions given at the request of appellant with respect to the duties and obligations resting upon respondent in order to avoid being guilty of contributory negligence, it cannot reasonably be inferred that the jury was, as appellant claims, confused to the extent that they were led to believe that any and all contributory negligence on the part of respondent was removed by the giving of the challenged instruction on the doctrine of last clear chance. Furthermore, in the light of the evidence contained in the record herein, it must be held that the instruction, even if erroneously given, did not result in a miscarriage of justice within the meaning of section 4½ of article VI of the Constitution of this state.
A petition for a rehearing was denied April 25, 1947, and appellants’ petition for a hearing by the Supreme Court was denied May 29, 1947. Schauer, J., voted for a hearing.